PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/836,632
Filing Date: 8 Dec 2017
Appellant(s): SINGH, BENJAMIN, AMIT



__________________
Stefan Knirr
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/07/2021.

(1) Grounds of rejection to be reviewed on appeal
Every ground of rejection set forth in the Office action dated 01/08/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-2, 4, 6, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (USPGPub 2005/0084602 A1) in view of Antle et al. (USPN 2,628,905).
With respect to claims 1, 6 and 18, Chen et al. teach a produce preservative, which extends the shelf life of fresh produce, comprising a preservative cation such as a potassium ion and ascorbate ions, wherein the ascorbate ions and the potassium preservative cation are present in an ion or mole ratio of ascorbate ion to preservative cation of from 0.2:1 to 8:1 ([0009]; [0016]; [0025]; and claim 1). The source of the preservative cation (e.g. potassium) is a salt of a preservative cation, wherein salts of preservative cations are carbonates [0017]. The source of the ascorbate ion is ascorbic acid or an ascorbate salt [0018]. For instance, Chen et al. disclose examples of produce preservatives comprising potassium carbonate (K2CO3) and ascorbic acid (Example 1a: [0046]; Example 2a: [0048]; Example 10c: [0104]; Example 12b: [0111]; also see Tables 1 and 2). It would have been obvious to use compositions comprising potassium carbonate and ascorbic acid or an ascorbic acid salt as the source of the potassium cations and ascorbate ions, respectively, since Chen et al. teach that these anions and prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)
Chen et al. disclose that the produce preservative is preferably a solution which contains: water; a preservative cation such as potassium, and ascorbate ions ((0016)]). Even though Chen et al. disclose that the produce preservative is preferably a solution, “[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (MPEP 2123 |) Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). (MPEP 2123 I) Furthermore, Chen et al. also disclose that when added to water the ascorbic acid disassociates into an ascorbate ion and the salt of the preservative cation disassociates into the preservative cation [0019]. However, Chen et al. fail to expressly disclose wherein the above described produce preservative comprising the molar ratio of potassium cations to ascorbate anions as recited above is in a solid composition.
Antle et al. teach a water soluble compound which prevents discoloration of fruits and vegetables, wherein the composition may comprise ascorbic acid as part of a 
Both Chen et al. and Antle et al. teach produce preservative compositions that may comprise potassium carbonate and ascorbic acid, wherein the compositions may be in solution form. Given that Chen et al. that the potassium (preservative) cation and the ascorbic acid disassociate when added to water and given that Antle et al. teach forming dry preservative products that are easily dissolved, it would have been obvious to form a solid composition comprising the potassium carbonate and ascorbic acid, wherein the molar ratio of potassium cation to ascorbate anions are in the ratio as suggested by Chen et al. This is because Antle et al. teach that solid compositions were also a suitable form of preservative compositions, and are capable of being dissolved in water to form a produce preservative solution.
Regarding claim 2, Chen et al. as modified by Antle et al. teach the solid composition as recited above with respect to claim 1. Furthermore, Chen et al. disclose that the produce preservative has a chloride concentration of most preferably not greater than 0.01% by weight of the dry ingredients [0028].
Regarding claim 4, Chen et al. as modified by Antle et al. teach the solid composition as recited above with respect to claim 1. In addition, Chen et al. teach that the produce preservative may comprise gelling agents, film forming agents, waxes, gums, polysaccharides, lipids, emulsifiers, lecithin, protein, or individual amino acids in .
Claims 5, 7, 9-10, 12-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (USPGPub 2005/0084602 A1).
With respect to claim 5, Chen et al. teach the produce preservative as recited above comprising potassium carbonate as the source of potassium cations and ascorbic acid as the source of ascorbate ions, and wherein the molar ratio of potassium cations to ascorbate anions overlaps with the claimed range. Chen et al. disclose that the produce preservative is preferably a solution comprising water [0016]. Given that Chen et al. teach the produce preservative comprising the claimed ingredients in the claimed amounts as recited above, comprising a percentage of dry ingredients exclusive of water, the reference is considered to teach the claimed aqueous solution.
With respect to claims 7, 9, 16-17 and 20, Chen et al. teach a method of preserving fresh produce with a produce preservative, wherein the invention also relates to fresh produce preserved with the produce preservative ([0009] and [0011]). The method comprises: providing a solution of produce preservative comprising: water, a preservative cation such as a potassium ion and ascorbate ions, wherein the ascorbate ions and the potassium preservative cation are present in an ion or mole ratio of ascorbate ion to preservative cation of from 0.2:1 to 8:1; and applying said produce preservative to produce ([0009]; [0016]; [0025]; and claim 1). The source of the preservative cation (e.g. potassium) is a salt of a preservative cation, wherein salts of preservative cations are carbonates [0017]. The source of the ascorbate ion is ascorbic acid or an ascorbate salt [0018]. For instance, Chen et al. disclose examples of produce 2CO3) and ascorbic acid (Example 1a: [0046]; Example 2a: [0048]; Example 10c: [0104]; Example 12b: [0111]; also see Tables 1 and 2). It would have been obvious to use compositions comprising potassium carbonate and ascorbic acid or an ascorbic acid salt as the source of the potassium cations and ascorbate ions, respectively, since Chen et al. teach that these anions and cations in the ratio of 0.2:1 to 8:1, form suitable produce preservative compositions. Therefore, Chen et al. suggest a molar ratio of potassium cations to ascorbate anions that overlap with the claimed range. According to Chen et al., the produce preservative is preferably a solution [0016], with a dry ingredients content [0020].
Regarding claims 7 and 20, given that Chen et al. disclose the produce preservative as recited above, wherein the percentage of dry ingredients, exclusive of water, can be up to 100% [0020], the reference is considered to teach both a solids content (dry ingredients) and the addition of water (solvent) to form a solution. Therefore, regarding the limitations of a solid composition dissolved in the solvent as recited in claim 7 and preparing the solution by dissolving the solid composition in the solvent as recited in claim 20, “selection of any order of mixing ingredients is prima facie obvious.” In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (MPEP 2144.04 IV C.)
Regarding claims 16 and 17, Chen et al. teach that the fresh produce may include fruits and vegetables such as avocado, apples, pears, potatoes, tomatoes, eggplants, onions, cabbage, cucumbers, celery, lettuce, and mushrooms [0012].
Regarding claim 10, Chen et al. teach the method as recited above with respect to claim 9. Furthermore, Chen et al. disclose that the produce preservative has a 
Regarding claim 12, Chen et al. teach the solution of the solid composition comprising water as recited above with respect to claim 5. Furthermore, where Chen et al. disclose a preservative solution comprising 2.5% to 10% of a preservative cation- ascorbate [0026], the balance is considered to be water.
Regarding claim 13, Chen et al. teach the solution of the solid composition comprising water as recited above with respect to claim 5. The produce preservative solution contains from 0.375% to 6% preservative cation salt and from 2% to 5% ascorbic acid [0024]. Furthermore, given that the molar ratios of potassium cations to ascorbate anions overlap with the claimed range, the respective weight percentages would also be expected to overlap with the claimed ranges.
Regarding claim 14, Chen et al. teach the solution of the solid composition comprising water as recited above with respect to claim 5. The pH range of the produce preservative solution is preferably from 3 to 7.5 [0027]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I).
Regarding claim 15, Chen et al. teach the method as recited above with respect to claim 7. Chen et al. teach that the produce preservative is applied using conventional techniques such as spraying, sprinkling, and dipping [0013].
Regarding claims 19 and 22, Chen et al. teach the method as recited above with respect to claim 7 and the fresh produce preserved as recited above with respect to 
Regarding claim 21, Chen et al. teach the method as recited above with respect to claim 10, wherein the produce preservative has a chloride concentration of most preferably not greater than 0.01% by weight of the dry ingredients [0028]. In addition, it would have been obvious to use drinking water as part of the produce preservative solution which comprises water, since drinking water is a suitable source of water. Given that the chloride concentration in the produce preservative of Chen et al. of not greater than 0.01% by weight is based on the dry ingredients or solid composition, one having ordinary skill in the art would have understood that the low amount of chloride anions required in the dry ingredient composition is independent and separate from the amount of chloride anions present in the water portion of the preservative.
(2) Response to Argument
Appellant argues on page 4-5 of the Brief that a person with skill in the art would not have had any reason to select the potassium carbonate preservative from the genus for the reason that Chen discloses a genus with many species and does not provide guidance for selecting any particular one of the vast number.

Appellant argues on pages 5-6 of the Brief that the claimed composition yields unexpected results. In particular, appellant argues that the declaration filed 01/01/2021 has shown that a composition with a molar ratio of potassium/ascorbate within the claimed range has a significant improved effect on the browning of the apple slices compared with a composition outside the claimed range.
The examiner takes the position that the showing in the declaration is insufficient to overcome the rejection as set forth in the last Office action because: 
First, the showing contradicts with the teaching of Chen. In particular, where Chen discloses in Example 1a that at 2 weeks, sliced apples treated with a preservative solution containing 4% ascorbic acid and 1.59% K2CO3 have no color change at all (e.g., they retain a color value of 10 which is for a freshly cut apple, [0044]; [0046]; Table 1), the declaration indicates that the recreated Chen Example 1a has a substantial color change (e.g., Chen Example 1a as recreated has browning% of 68% at 2 weeks, Table 1, declaration). Unfortunately, appellant has failed to explain why there is such a contradiction between the prior art and the result achieved by appellant. In re Weber, 405 F.2d 1403, 160 USPQ 549 (CCPA 1969). It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker. Further, given that the declaration is produced by the appellant himself, appellant is reminded that the failures of experimenters who have no interest in succeeding should not be accorded great weight. In re Michalek, 162 F.2d 229, 74 USPQ 107 (CCPA 1947); In re Reid, 179 F.2d 998, 84 USPQ 478 (CCPA 1950).
Second, regarding the browning test, appellant indicates that browning% is obtained by measuring the total number of apple pieces and number of apple pieces affected by browning. However, appellant did not disclose how many apple pieces are being tested in each run such that the resulting brown% value actually has statistical significance (i.e., one cannot safely assume that the browning% obtained from measuring 5 apple pieces and that from measuring 50 apples pieces would be the same), nor does appellant shed light on what standard or tool is used to determine if an apple piece is affected by browning or not. Is it by human eyes?  If that is the case, such a determination could be subjective. Thus, without more information about how many apple pieces are measured and what standard is used to determine browning, it is impossible for the examiner to determine the significance of the result.

Fourth, the examiner submits the showing is not commensurate in scope with the claims. For example, where the claims broadly recite ascorbate and isoascorbate, the showing is for ascorbic acid only. There is no adequate basis to assume that isoascorbate would behave the same as ascorbic acid. Further, the current claims are extremely broad. For instance, independent claims 1 and 5 just recite “a solid composition for the preparation of an aqueous solution for application on fresh produce” and “an aqueous solution”, respectively. These claims fail to mention preservation, not mention the specific effects such as browning and the duration of the preservation, both of which are shown in the declaration.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness. Thus, appellant’s declaration is not persuasive and does not distinguish the claimed compositions and methods from the prior art.

Appellant’s arguments are considered but found unpersuasive. As enumerated above, without more information about how many apple pieces are measured and what standard is used to judge browning, it is impossible for the examiner to determine the significance of the 11% difference in browning%.
In response to the examiner’s position that the rebuttal evidence is not commensurate in scope with the claims because the claims recite fresh produce and the rebuttal evidence only shows result for apple and the property in browning but no other properties such as texture, hardness and moisture, Appellant argues on pages 6-7 of the Brief that the examiner’s position is clearly contrary to the settled law and the instruction, because according to In re Chupp, the office should not require the applicant to show unexpected results over the entire range of properties.
Appellant’s argument is considered but found not persuasive. Appellant appears to take In re Chupp out of context. According to MPEP 2145, In re Chupp is applicable to the condition that when one of ordinary skill in the art could ascertain a trend in the exemplified data that would allow him to reasonably extend the probative value thereof, there is no need for the applicant to show unexpected results over the entire range of properties. However, in the instant case, the result from the browning test alone does not appear to be able to provide adequate basis for concluding that some totally different properties such as hardness, moisture and texture would improve the same way too, nor could the result of apple could be extrapolated to the broad fresh produce 
Appellant argues on pages 6-7 of the Brief that the examiner’s conclusion that all of the experiments follow the same trend of having a decreases browning% as the days progress is based on impermissible hindsight gleaned from the appellant’s own disclosure. Appellant further asserts that since nothing was known regarding the effect of the claimed composition of Chen, the results presented in the declaration is new and unexpected.
Appellant’s argument is acknowledged. However, for the forgoing reasons enumerated above, the examiner has submitted the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                  
Conferees:
/EMILY M LE/Supervisory Patent Examiner, Art Unit 1793             
                                                                                                                                                                                           /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),